Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 1 of 14




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:21-cv-01122

FAITHE GORMAN-SMITH

       Plaintiff,

v.

COORSTEK, INC

       Defendant.



                            COMPLAINT AND JURY DEMAND


       Plaintiff Faithe Gorman-Smith (“Plaintiff” or “Ms. Gorman-Smith”), by and through

her undersigned counsel LOWREY PARADY LEBSACK, LLC, submits this Complaint and Jury

Demand against Defendant CoorsTek, Inc. (“Defendant” or “CoorsTek”) as follows:

                                     INTRODUCTION

       1.      In this employment action, Plaintiff Faithe Gorman-Smith brings claims

against her former employer CoorsTek for sex and age discrimination and retaliation for

engaging protected activity in opposition to sex discrimination.

       2.      Ms. Gorman-Smith was hired by CoorsTek on June 25, 2017, as the Director of

Corporate Communications. She was 44 years old. Ms. Gorman-Smith reported to Chief

People and Systems Officer Ms. Irma Lockridge. From the beginning of Ms. Gorman-Smith’s

employment Ms. Lockridge expressed her displeasure with the fact that the majority of the

people reporting to her were older women and her preference toward younger male

employees. Ms. Lockridge openly expressed her irritation regarding the make-up of her team


                                             1
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 2 of 14




and treated the older female employees unfairly and differently from how she treated the

younger male employees. Ms. Lockridge had a method of undermining her older female

reports, and terminating older female employees, especially those who expressed their

concern about her gender and age bias. Ms. Gorman-Smith was one such target. After a year

and a half of good performance, praise and exceptional work, Ms. Gorman-Smith voiced

concerns about the deliberate hiring of a young male employee over female candidates and

at a salary that was far above that of an older female employee who had more experience. In

response to Ms. Gorman-Smith’s complaints of gender bias, on February 28, 2019 Ms.

Lockridge terminated Ms. Gorman-Smith.

       3.      Ms. Gorman-Smith asserts claims of sex discrimination and retaliation in

violation of Title VII of the Civil Rights Act of 1964, and for age discrimination and retaliation

in violation of the Age Discrimination in Employment Act.

                                           PARTIES


       4.      Plaintiff Faithe Gorman-Smith is, and was at all times material hereto, a

citizen of the United States of America and the State of Colorado.

       5.      Ms. Gorman-Smith was employed by CoorsTek from June 25, 2017 to

February 28, 2019.

       6.      Ms. Gorman-Smith is currently 48 years old.

       7.      Defendant CoorsTek Inc. is a Delaware corporation registered to do business

in Colorado, with a principal place of business at 14143 Denver West Parkway, Suite 400,

Golden, CO 80401.

       8.      CoorsTek employs more than 300 employees.



                                                2
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 3 of 14




         9.    At all times material hereto, Ms. Gorman-Smith was an “employee” employed

by CoorsTek in the State of Colorado within the meaning of 29 U.S.C. § 630(b) and 42 U.S.C

§ 2000e(f).

                                      JURISDICTION and VENUE


         10.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, and 28

U.S.C. § 1343(a)(3) and (4), which grant original jurisdiction to the Federal District Court in

actions which arise under federal civil rights laws. Specifically, this Court has jurisdiction

pursuant to the enforcement provisions of the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621 et seq., and Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e-5(f)(1) and (3).

         11.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and 42 U.S.C.

§ 2000e-5(f)(3), as all of the events giving rise to the claims asserted herein occurred in the

District of Colorado of the United States of America.

                              ADMINISTRATIVE EXHAUSTION

         12.   Ms. Gorman-Smith timely filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”), Charge No. 541-2020-00851, on

December 20, 2019.

         13.   Ms. Gorman-Smith received her Notice of Right to Sue from the EEOC on

January 27, 2021.

         14.   Plaintiff has exhausted all administrative remedies and this action is timely

filed.




                                                3
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 4 of 14




                                       GENERAL ALLEGATIONS


       15.      Ms. Gorman-Smith began her employment at CoorsTek on June 25, 2017 as

Director of Corporate Communications.

       16.      Although Ms. Gorman-Smith’s position primarily supported the company’s

Operations function, she reported to Irma Lockridge, CoorsTek’s Chief People and Systems

Officer.

       17.      Ms. Gorman-Smith performed her job well and received positive feedback

from CoorsTek management team.

       18.      Almost immediately during her tenure at CoorsTek, Ms. Gorman-Smith

noticed that Ms. Lockridge demonstrated a preference toward younger male employees.

       19.      Ms. Lockridge’s team was made up primarily of older women.

       20.      Ms. Lockridge did not hesitate to voice her irritation regarding the fact that her

team was made up of older women.

       21.      On many occasions Ms. Gorman-Smith witnessed Ms. Lockridge treat older

female employees unfairly and differently from how she treated younger male employees.

       22.      On many occasions Ms. Gorman-Smith witnessed Ms. Lockridge undermine

older female employees by going around them and going directly to their younger male

subordinates.

       23.      Ms. Lockridge’s disparaging and discriminatory treatment of older women,

including Ms. Gorman-Smith, made Ms. Gorman-Smith uncomfortable but she continued to

do her best in her role and to avoid confrontation with Ms. Lockridge.

       24.      In December 2017, Ms. Gorman-Smith received an excellent performance

review.

                                                4
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 5 of 14




       25.     Ms. Gorman-Smith met or exceeded expectation in every category in her 2017

performance review.

       26.     Ms. Gorman-Smith was rated a “Solid Performer” in her 2017 performance

review.

       27.     In October 2018, CoorsTek hired Jennifer Pfleeger (female over 40 years old)

as a Senior Communications Specialist.

       28.     Ms. Pfleeger reported to Ms. Gorman-Smith.

       29.     Ms. Pfleeger’s salary was $79,500 per year.

       30.     Ms. Pfleeger had over 20 years of experience as a communications

professional prior to joining CoorsTek.

       31.     Ms. Pfleeger immediately demonstrated proficiency in the role.

       32.     Ms. Gorman-Smith believed Ms. Pfleeger was being paid under market value

for her position and proactively sought to have her salary increased to more accurately

reflect her position.

       33.     Ms. Lockridge denied Ms. Gorman-Smith’s request to increase Ms. Pfleeger’s

pay and told her to wait until the merit increase process the following year.

       34.     In December 2018 CoorsTek began developing a role for an additional Senior

Communications Specialist.

       35.     In January 2019 CoorsTek began the recruiting process for the Senior

Communications Specialist.

       36.     When Ms. Gorman-Smith discussed with Ms. Lockridge the qualifications and

skills they were seeking for that role, Ms. Lockridge stated, “We also need to find a man.

There’s too much female drama going on here.”


                                              5
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 6 of 14




       37.    Ms. Gorman-Smith told Ms. Lockridge she disagreed with that notion and

suggested that they focus on finding the best candidate.

       38.    This was not the first time Ms. Lockridge expressed a preference for men over

women. She often complained about the alleged “extra effort” and “drama” associated with

managing a team of women.

       39.    A younger male was determined to be the best candidate for the Senior

Communications Specialist position.

       40.    The male candidate requested a salary of $105,000.

       41.    This salary was well above the range of pay that was established for the

position and Ms. Gorman-Smith did not believe it was justified based upon the male

candidates level of experience.

       42.    Ms. Gorman-Smith complained to Ms. Lockridge that hiring the male candidate

at a salary which was more than 30% higher than Ms. Pfleeger’s was not only inappropriate

in light of their relative experience but could constitute gender discrimination and a violation

of the Equal Pay Act.

       43.    Ms. Gorman-Smith shared her concerns with other members of the HR team

involved in the hiring.

       44.    Lori Murin, Senior Director of Talent Acquisition, reported to Ms. Lockridge

and was also a female over the age of 40 years old.

       45.    Lori Murin had similar concerns which she expressed to Ms. Lockridge.

       46.    Upon information and belief, Lori Murin was also targeted by Ms. Lockridge

and discriminated against and terminated by Ms. Lockridge.




                                               6
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 7 of 14




         47.   Ms. Lockridge insisted upon hiring the male candidate despite Ms. Gorman-

Smith’s concerns.

         48.   On February 21, 2019, Ms. Lockridge attempted to silence Ms. Gorman-Smith

by agreeing that she could adjust Ms. Pfleeger’s salary in the next few months to align with

the new male employee’s compensation.

         49.   On February 22, 2019, the male candidate was offered the position.

         50.   On week later, on February 28, 2019, Ms. Gorman-Smith was presented with a

scathing performance review that alleged numerous alleged performance deficiencies that

had never been previously raised.

         51.   On February 28, 2019, Ms. Lockridge terminated Ms. Gorman-Smith’s

employment with CoorsTek, telling her she was “not a good fit.”

         52.   Upon information and belief, in the months after Ms. Gorman-Smith’s

termination, Ms. Pfleeger’s salary was not increased as previously promised to Ms. Gorman-

Smith.

         53.   Upon information and belief, after Ms. Gorman-Smith’s termination other

older female employees on Ms. Lockridge’s team were also targeted and terminated by Ms.

Lockridge causing an internal investigation into CoorsTek’s practices.

         54.   CoorsTek’s actions constitute illegal discrimination against Ms. Gorman-Smith

as an older woman and illegal retaliation against Ms. Gorman-Smith for her complaints of

gender discrimination.

                                 FIRST CLAIM FOR RELIEF
          (Sex Discrimination in Violation of Title VII of the Civil Rights Act of 1964)

         55.   Plaintiff incorporates all allegations in this Complaint and Jury Demand into

this First Claim for Relief.
                                                7
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 8 of 14




       56.    As a woman, Plaintiff is and at all material times was a member of a class of

persons protected from unlawful sex discrimination by Title VII.

       57.    At all material times, Plaintiff was qualified for her position with CoorsTek.

       58.    At all material times, Plaintiff performed her position satisfactorily.

       59.    As described in this Complaint and Jury Demand, CoorsTek subjected Plaintiff

to less-favorable terms and conditions of employment because of her sex, including but not

limited to subjecting Plaintiff to disproportionate scrutiny, holding Plaintiff to higher

standards than her male peers, subjecting Plaintiff to undeserved discipline, and terminating

Plaintiff’s employment without basis.

       60.    The effect of Defendant’s practices deprived Plaintiff of equal employment

opportunities and otherwise adversely affected her employment status because of her sex

and because of her complaints of discrimination.

       61.    Defendant’s unlawful employment practices were intentional.

       62.    Defendant engaged in the unlawful employment practices described above

with malice or with reckless indifference to Plaintiff’s federally-protected civil rights.

       63.    Defendant’s unlawful acts toward Plaintiff have caused and continue to cause

Plaintiff damages and injuries, including pain and suffering, inconvenience, emotional

distress, humiliation, embarrassment, impairment of quality of life, past and future economic

losses, including loss of earnings and loss of earning capacity, and other losses.

                                SECOND CLAIM FOR RELIEF
             (Retaliation in Violation of Title VII of the Civil Rights Act of 1964)

       64.    Plaintiff incorporates all allegations in this Complaint and Jury Demand into

this Second Claim for Relief.



                                                8
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 9 of 14




       65.     Plaintiff engaged in protected activity under Title VII on several occasions

during her employment by (a) verbally complaining to Ms. Lockridge about paying an older

female employee under market value; (b) verbally objecting to Ms. Lockridge’s preferential

treatment towards younger male candidates for employment in the position of Senior

Communications Specialist; and (c) by verbally complaining to Ms. Lockridge about hiring a

younger male with less experience at a higher salary than an older female with more

experience. In doing so, Plaintiff opposed sex discrimination against an individual employee

and opposed sex discrimination in hiring at CoorsTek, practices made unlawful by Title VII.

       66.     Defendant knew that Plaintiff had engaged in protected activity under Title VII

by complaining about sex discrimination in hiring and pay.

       67.     After Plaintiff objected to the discriminatory practices at CoorsTek Defendant

retaliated against Ms. Gorman-Smith, subjecting Plaintiff to undeserved discipline, and

terminating Plaintiff’s employment without basis. Plaintiff’s discipline and termination by

Defendant was directly causally related to her repeated engagement in protected activity.

       68.     A reasonable employee would find undeserved discipline and termination of

employment, to be materially adverse employment actions.

       69.     The effect of Defendant’s practices deprived Plaintiff of equal employment

opportunities and otherwise adversely affected her employment status because of her sex

and because of her complaints of discrimination and retaliation.

       70.     Defendant’s unlawful employment practices were intentional.

       71.     Defendant engaged in the unlawful employment practices with malice or with

reckless indifference to Plaintiff’s federally-protected civil rights.




                                                9
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 10 of 14




       72.    Defendant’s unlawful acts toward Plaintiff have caused and continue to cause

Plaintiff damages and injuries, including pain and suffering, inconvenience, emotional

distress, humiliation, embarrassment, impairment of quality of life, past and future economic

losses, including loss of earnings and loss of earning capacity, and other losses.

                                THIRD CLAIM FOR RELIEF
                     (Age Discrimination, ADEA, 29 U.S.C. § 621 et seq.)
       73.    Plaintiff incorporates all allegations in this Complaint and Jury Demand into

this Third Claim for Relief

       74.    Ms. Gorman-Smith was at all relevant times over 40 years old and within the

class protected by the ADEA.

       75.    Defendant CoorsTek is an employer, and was Ms. Gorman-Smith’s employer,

for purposes of the ADEA.

       76.    At all material times, Plaintiff was qualified for her position with CoorsTek.

       77.    At all material times, Plaintiff performed her position satisfactorily.

       78.    As described in this Complaint and Jury Demand, CoorsTek subjected Plaintiff

to less-favorable terms and conditions of employment because of her age, including but not

limited to subjecting Plaintiff to disproportionate scrutiny, holding Plaintiff to higher

standards than her younger male peers, subjecting Plaintiff to undeserved discipline, and

terminating Plaintiff’s employment without basis.

       79.    The effect of Defendant’s practices deprived Plaintiff of equal employment

opportunities and otherwise adversely affected her employment status because of her age

and because of her complaints of discrimination.

       80.    Defendant’s unlawful employment practices were intentional.



                                              10
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 11 of 14




       81.    Defendant engaged in the unlawful employment practices described above

with malice or with reckless indifference to Plaintiff’s federally-protected civil rights.

       82.    Defendant’s unlawful acts toward Plaintiff have caused and continue to cause

Plaintiff damages and injuries, including pain and suffering, inconvenience, emotional

distress, humiliation, embarrassment, impairment of quality of life, past and future economic

losses, including loss of earnings and loss of earning capacity, and other losses.

                                 FOURTH CLAIM FOR RELIEF
                 (Retaliation in violation of the ADEA, 29 U.S.C. § 621 et seq.)
       83.    Plaintiff incorporates all allegations in this Complaint and Jury Demand into

this Fourth Claim for Relief.

       84.    Plaintiff engaged in protected activity under the ADEA on several occasions

during her employment by (a) verbally complaining to Ms. Lockridge about paying an older

female employee under market value; (b) verbally objecting to Ms. Lockridge’s preferential

treatment towards younger male candidates for employment in the position of Senior

Communications Specialist; and (c) by verbally complaining to Ms. Lockridge about hiring a

younger male with less experience at a higher salary than an older female with more

experience. In doing so, Plaintiff opposed age discrimination against an individual employee

and opposed sex discrimination in hiring at CoorsTek, practices made unlawful by the ADEA.

       85.    Defendant knew that Plaintiff had engaged in protected activity under the

ADEA by complaining about age discrimination in hiring and pay.

       86.    After Plaintiff objected to the discriminatory practices at CoorsTek Defendant

retaliated against Ms. Gorman-Smith, subjecting Plaintiff to undeserved discipline, and

terminating Plaintiff’s employment without basis. Plaintiff’s discipline and termination by

Defendant was directly causally related to her repeated engagement in protected activity.

                                               11
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 12 of 14




       87.     A reasonable employee would find undeserved discipline and termination of

employment, to be materially adverse employment actions.

       88.     The effect of Defendant’s practices deprived Plaintiff of equal employment

opportunities and otherwise adversely affected her employment status because of her age

and because of her complaints of discrimination and retaliation.

       89.     Defendant’s unlawful employment practices were intentional.

       90.     Defendant engaged in the unlawful employment practices with malice or with

reckless indifference to Plaintiff’s federally-protected civil rights.

       91.     Defendant’s unlawful acts toward Plaintiff have caused and continue to cause

Plaintiff damages and injuries, including pain and suffering, inconvenience, emotional

distress, humiliation, embarrassment, impairment of quality of life, past and future economic

losses, including loss of earnings and loss of earning capacity, and other losses.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests:

       1.      That this Court assume jurisdiction;

       2.      That this Court enter judgment in Plaintiff’s favor and against

Defendant;

       3.      That this Court declare the actions of Defendants described in this Complaint

and Jury Demand to be in violation of Title VII of the Civil Rights Act of 1964;

       4.      That this Court declare the actions of Defendants described in this Complaint

and Jury Demand to be in violation of the ADEA;

       5.      That this Court award Plaintiff all appropriate relief at law and equity,

including but not limited to back pay with pre-judgment interest, front pay, a gross-up


                                                12
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 13 of 14




adjustment for taxes and any subrogation interests and all other make whole relief, including

all available consequential/compensatory/liquidated damages;

       6.     That this Court grant compensatory and consequential damages against

Defendant, including but not limited to damages for emotional distress, humiliation,

embarrassment, loss of income and enjoyment of life, and other pain and suffering on all

claims by law in the amount to be determined at trial against the Defendant, as allowed by

law;

       7.     That this Court grant exemplary and/or punitive damages as allowed by law.

       8.     That this Court award Plaintiff her attorney fees and costs of this action,

including expert witness fees, on all claims allowed by law;

       9.     That this Court award pre-judgment and post-judgment interest at the highest

lawful rate; and

       10.    That this Court award such additional or alternative relief as may be just,

proper and equitable.

                                    JURY TRIAL DEMAND

       Plaintiff respectfully demands a trial by jury on all issues so triable.

Respectfully submitted this 22nd day of April, 2021 by:

LOWREY PARADY LEBSACK, LLC

/s/ Mary Jo Lowrey
Mary Jo Lowrey
1490 N. Lafayette St., Ste. 304
Tel: (303) 593-2595
Fax: (303) 502-9119
Email: maryjo@lowreyparady.com
Attorney for Plaintiff




                                               13
Case 1:21-cv-01122-NRN Document 1 Filed 04/22/21 USDC Colorado Page 14 of 14




Plaintiff’s Address: Faithe Gorman-Smith
                     10631 W. 35th Place
                     Wheat Ridge, CO 80033




                                         14
